Citation Nr: 0205534	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bicuspid aortic 
valve with mild stenosis (claimed as heart trouble).

3.  Entitlement to service connection for a mental condition 
due to physical trauma.

4.  Entitlement to service connection for slight irregular 
calvarium (claimed as cerebral ischemia).

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for Lyme disease.

8.  Entitlement to service connection for a right toe injury.

9.  Entitlement to service connection for peroneal 
tendonitis, right ankle.

10.  Entitlement to service connection for patellar 
tendonitis, right knee.

11.  Entitlement to service connection for mechanical low 
back strain.

12.  Entitlement to a higher evaluation for service-connected 
somatoform disorder, to include anxiety attacks.

13.  Entitlement to a higher evaluation for service-connected 
status post appendectomy scar.

14.  Entitlement to a higher evaluation for service-connected 
stress fracture, right leg.

15.  Entitlement to a higher evaluation for service-connected 
migraine headaches.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1994 to November 
1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

In her substantive appeal, the veteran requested a hearing 
before a Traveling Member of the Board, and a Travel Board 
hearing was set for September 1999.  In a letter, received in 
August 1999, the veteran requested that her Travel Board 
hearing be canceled (see also July 1999 memorandum of phone 
call from veteran's father), and that she be afforded a 
videoconference hearing.  It does not appear that her request 
to cancel her Travel Board hearing was processed, as she was 
listed as a "no show" in September 1999.  It does not 
appear that a videoconference hearing was ever scheduled. 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a videoconference 
hearing for the veteran.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



